Citation Nr: 0502209	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  99-20 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether the RO decision to deny service connection for 
post traumatic stress disorder (PTSD) by a rating decision 
dated in February 1995 was clearly and unmistakably erroneous 
(CUE).

2.  Entitlement to an increased evaluation for bilateral loss 
of visual field due to scarring secondary to Steven-Johnson 
syndrome, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971 and from May 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which declined to find clear and unmistakable 
error in a February 1995, rating decision denying service 
connection for PTSD.  

The issue of is an increased evaluation for bilateral eye 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated February 1995, the RO 
denied a claim of entitlement to service connection for PTSD.

2.  The February 1995 rating decision does not contain any 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result of the adjudication 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The RO's February 1995, decision to deny service connection 
for PTSD was not clearly and unmistakably erroneous and is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA as 
well as VA's implementing regulations will not be addressed 
in this decision.  With respect to the notice provisions, the 
Board observes that a statement of the case issued in April 
2003 notified the veteran of the type of evidence needed to 
substantiate his claim of CUE.  

Law and Regulations

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a).  The essence of a 
claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).


Factual Background

The basic facts underlying this claim are not in substantial 
dispute.  At the time of the February 1995 rating action, 
service medical records showed that in March 1976, the 
veteran underwent evaluation for alcohol abuse.  It was noted 
that he had been picked up for driving while intoxicated.  He 
was referred for a mental status evaluation, which was 
negative for evidence of an acquired psychiatric disorder.  
At separation the veteran indicated trouble with nervousness, 
however, his psychiatric evaluation was normal.  No pertinent 
findings relative to the veteran's psychiatric status were 
recorded at the time of separation from either period of 
service.  

Also considered in 1995 were the veteran's service personnel 
records.  These include two discharges, which indicate that 
his military occupation specialty (MOS) during his first 
period of service was administrative man.  The civilian 
equivalent to this position was described as an office 
manager. During his second period of active duty, his MOS was 
light weapons infantryman.  He received the National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, 
and the Vietnam Cross of Gallantry with palm.  These records 
also show that during his second period of service from 
August 1974 to September 1976, he was assigned to the 69th 
Ordinance Company in Italy as a security guard.

The veteran's application for benefits was received in 
January 1993.  In the document, he indicated that, he 
received additional treatment from several VA facilities 
between 1980 and 1992, including treatment from the West 
Haven VAMC's PTSD unit in 1990.  

Other documents were also considered in February 1995.  This 
evidence includes outpatient treatment records from VAMCs in 
Boston, Bedford and Brockton and covers a period from 1980 to 
1992.  These records show that the veteran was treated for 
problems with impulse control, anger and antisocial behavior 
beginning in 1980.  The clinical impression was personality 
disorder.  In July 1990, he was hospitalized for alcohol 
dependence.  At that time, he reported that he occasionally 
dreamed about Vietnam but denied flashbacks.  The clinical 
impression was alcohol dependence and PTSD.  A November 1992 
hospital report shows the veteran was hospitalized for a 
suicidal gesture and alcohol relapse after an argument with 
his girlfriend.  The diagnosis at discharge was alcohol abuse 
and personality disorder with immature, dependence and 
passive-aggressive traits.  

In May 1993, the RO contacted the veteran via letter and 
requested that he provide specific information regarding his 
traumatic experiences during service.  The veteran never 
replied to this letter. 

Based on the evidence as outlined above, the RO determined in 
February 1995 that service connection was not warranted.  The 
RO noted that service medical records from the veteran's 
first period of service were negative for evidence of any 
psychiatric disorder and his DD-214 showed he received the 
Vietnam Cross of Gallantry and had a MOS of administrative 
man.  Service medial records from the second period of 
service show evaluation for alcohol abuse in March 1976, but 
were otherwise negative for psychiatric disorder.  The RO 
also noted the records from the Brockton VAMC dated in July 
1990 contained a PTSD diagnosis but determined that they did 
not document symptomatology sufficient to support that 
psychiatric diagnosis.  Moreover, the RO noted that the 
clinical diagnosis of PTSD must also be supported by 
reasonable evidence of stressful events in service, which 
were outside the range of usual human experience and that 
would be markedly distressing to almost anyone.  As a result 
the RO determined that the diagnosis did not meet diagnostic 
criteria stated in DSM-III.  

No additional post-service medical records were obtained and 
associated with the claims folder until 1998.  At that time 
the veteran filed a claim to reopen the issue of service 
connection for PTSD.  In support, he submitted additional VA 
outpatient treatment records including a hospitalization 
report from the West Haven VAMC dated in 1990.  At that time 
the veteran had been hospitalized in the inpatient treatment 
program for PTSD.  It was noted that he had been diagnosed 
with PTSD according to the DSM III-R criteria.  

During VA examination in June 1999 the veteran was diagnosed 
with PTSD.  He recounted several traumatic events including 
ambush of his platoon, a mortar attack while traveling in a 
convoy, during which he was knocked unconscious and the 
driver killed.  In another incident he reported that he 
opened fire on a hooch killing all of the occupants.  He also 
reported the deaths of three servicemen in his convoy who 
were killed trying to disassemble a mine and that a friend 
was severely injured during an ambush while on patrol.  

In August 1999, the RO granted service connection for PTSD on 
the basis of reasonable doubt.

In July 2001, the veteran submitted a request to reverse or 
revise the February 1995 rating decision.  He averred that 
the February 1995 rating decision that denied service 
connection for PTSD was clearly and unmistakably erroneous 
because the evidence before the RO at that time supported a 
grant of service connection.  The veteran alleges that 
pertinent VA medical records were missing at the time of the 
February 1995 rating decision.  Specifically, he noted that 
he had been treated for PTSD at West Haven VAMC and had a 
diagnosis of PTSD in accordance with DSM III criteria.  
Citing Bell v. Derwinski, 2 Vet. App. 611 (1992), for the 
proposition that VA records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
He argues that according to GC opinion VAOPGCPREC 12-95, the 
West Haven treatment records were constructively of record 
and should have been requested and considered.  

Analysis

Under the laws and regulations in effect at the time of the 
February 1995 rating decision, service connection could be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  Service connection could also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

In addition, VA regulation, 38 C.F.R. § 3.304, sets forth the 
substantive elements required to establish service connection 
for PTSD.  The version of the regulation in effect before 
March 7, 1997, provided that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.

If the claimed stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation was accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding claimed stressors must be 
accepted as conclusive as to their occurrence, and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is "satisfactory" and 
"consistent with the circumstances, condition, or hardships 
of such service."  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Where it is not so determined, allegations about the 
occurrence of stressful events in service must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994); Zarycki, Id.  In this regard, VA "is 
not required to accept doctors' opinions that are based upon 
the appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

In this case, even though the West Haven VA hospital summary 
was not of actual record at the time of the RO's February 
1995, VA is deemed to have constructive knowledge of this 
report.  Bell, supra.  The RO's failure to consider these 
records may therefore be CUE if such failure affected the 
outcome of the claim.  VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) (". . . an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error . . .")  
The Court's holding in Bell applied to all decisions rendered 
on or after July 21, 1992, and thus, is applicable to the 
case at hand.

However, even if conceding the failure of the RO to consider 
the late arriving VA evidence in the February 1995, the Board 
notes that this "unconsidered" VA evidence did not support 
the contention that the veteran's PTSD was related to 
stressful events experienced during service.  Consequently, 
even if the correct facts as they were known at that time 
were not before the RO in 1995, this would not constitute 
error in the RO's adjudication, as this "unconsidered" 
evidence would not have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  Bustos v. West, 179 F.3d 1378 (Fed. 
Cir. 1999); 38 C.F.R. § 20.1403(b) and (c).

At the time, a clear diagnosis of PTSD was an essential 
element to establish service connection.  However, the law in 
1995 also required that stressor accounts provided by a PTSD 
claimant could not be accepted without corroboration unless 
the veteran engaged in actual combat with the enemy.  
Although the veteran served in Vietnam and may have been 
exposed to dangerous situations, it has not been shown during 
either period of service that he was a combat veteran.  
Moreover, his awards and decorations were not for valor or 
combat operations.  He did not receive wounds in action.  
Hence, his claim was subject to the corroboration requirement 
in February 1995.  

Although the RO requested information from the veteran 
regarding his stressors, there was no reply received.  Thus, 
there was no indication that the veteran actually took part 
in or was in the immediate vicinity of any combat operations.  
Therefore, evidence of a verified stressor upon which a 
diagnosis of PTSD could be based was not presented in 
February 1995.  Given the lack of evidence indicative of any 
combat service, a finding that the veteran was not exposed to 
a stressful events during service was certainly a conclusion 
that could have been reached by reasonable minds in the 
context of all of the evidence then of record.

On this point, it is noted that the case law at that time 
stated that mere service in combat zone, without more 
specific information, did not, by itself, constitute credible 
proof of a stressor.  See e.g. Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (Court held that veteran's military specialty 
of light weapons infantry did not demonstrate that his duties 
exposed him to a more than ordinary stressful environment) 
and Hayes v. Brown, 3 Vet. App. 7 (1991) (Court held that in 
light of the veteran's noncombat assignment to a construction 
engineering company, it was reasonable for the Board to 
require corroboration of the veteran's claimed stressors).  
Similar to this case, the RO noted that the appellant did not 
have a combat duty specialty or any awards/decorations to 
establish combat service without further need for 
verification.  That he failed to provide specific and 
detailed information regarding the who, what, where and when 
of his alleged stressors essentially handicapped the RO's 
attempts to accurately verify his alleged stressors.

On consideration of the evidence of record in February 1995 
and the prevailing legal authority at the time, it is 
apparent that the denial of service connection was reasonably 
supported by the evidence of record, was within the bounds of 
sound judgment and discretion and was not undebatably 
incorrect.

The decision did not contain any error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


ORDER

Clear and unmistakable error having not been committed in the 
February 1995 rating decision denying service connection, the 
veteran's appeal is denied.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

None of the RO's post November 2000 correspondence to the 
veteran fully addresses the VCAA notice and duty to assist 
provisions as they pertain to the increased evaluation claim 
currently on appeal, to include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, requiring the VA 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Rather, the letter sent to the veteran appears to be a 
standard form letter addressing the issue of evidence needed 
to establish service connection.  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans et. al v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Based on 
these decisions, the Board cannot rectify this problem.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  Upon review of the newly submitted 
evidence, the RO should determine whether 
a VA medical examination should be 
afforded the veteran for any of the 
service-connected eye disability at 
issue.  If necessary, those examination 
should be scheduled, the veteran properly 
informed of the appointments, and the 
examinations performed, with the claims 
folder made available to the examiners 
prior to adjudication of the claim.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
an appropriate supplemental statement of 
the case and allow him a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


